Citation Nr: 1422995	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for paroxysmal atrial fibrillation (claimed as heart condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hearing loss and paroxysmal atrial fibrillation claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The record reflects it is at least as likely as not the Veteran's current tinnitus developed as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); Charles v. Principi, 16 Vet. App. 370 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed both hearing loss and tinnitus as a result of in-service noise exposure, and has provided details regarding the circumstances thereof.  Further, in-service acoustic trauma was conceded below based upon the Veteran's military occupational specialty of radio operator.

The Board notes, however, there were no findings of tinnitus in the Veteran's service treatment records, to include his August 1967 separation examination.  Further, a March 2009 VA audio examiner opined it was less likely as not that there was a reasonable nexus  between the Veteran tinnitus and military noise exposure noting that it was most likely of the same etiology as the hearing loss; and that onset (20 years ago) was remote in time to the reported military noise exposure.  Despite the foregoing, the Veteran has competently and credibly reported that while he may have mentioned to the examiner that he had this condition at least 20 years, the truth is that he had ringing or buzzing in his ears since discharge.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also observes that the rationale for the March 2009 VA audio examiner's negative opinion in this case was based upon the Veteran reporting his tinnitus began 20 years ago which was years after service.  However, as detailed in his Substantive Appeal, he indicated that he meant he had such symptoms for at least 20 years, and that these symptoms had been present since discharge.  Inasmuch as the VA examiner's rationale was dependent upon the Veteran's own reported date of onset, it appears likely that had he made such a clarification at the time of the examination then the examiner would have related the etiology to service.

The Board further notes that, under the law, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the record reflects it is at least as likely as not the Veteran's current tinnitus developed as a result of his active service.  Consequently, service connection is warrant for this disability.


ORDER

Service connection for tinnitus is granted.


REMAND

As to the hearing loss claim, the Board notes that for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board notes that audiological evaluations conducted during the Veteran's military service indicate his hearing improved during such service.  For example, audiolgical evaluation conducted as part of his September 1965 pre-induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
15
15
--
15
--
LEFT
0
15
15
--
15
--

The examination report indicates a subsequent audiological evaluation was conducted in October 1965 which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
-5
0
10
5
LEFT
10
5
-5
5
5
0

Finally, audiological evaluation conducted as part of the August 1967 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
0
0

The Board also notes that the March 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
15
20
20
20
LEFT
15
25
30
30
35
30

Speech recognition scores were 96 percent for the right ear, and 100 percent for the left ear.  As such, these results indicate the Veteran did not have a hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  Moreover, the examiner opined that it was less likely as not that there is a reasonable nexus between the Veteran's hearing loss and military noise exposure because his hearing was normal at the time of separation, and that onset of hearing loss symptoms (20 years ago) was remote in time to noise exposure while in the military.

The Board notes, however, that, as detailed above, it has accepted the Veteran's account of his tinnitus symptoms being present since discharge as true.  Consequently, as the March 2009 VA audio examiner's negative etiology opinion for the claimed hearing loss was based at least in part to a history of these symptoms being only present for the past 20 years, the Board must find that this examination is not adequate for resolution of this case.  This finding is also supported by the fact that, as it has been more than 5 years since this examination, the Veteran may now satisfy the criteria for a hearing loss disability of the right ear as well as the left.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a remand is required to accord the Veteran an adequate examination and opinion regarding his hearing loss claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Similarly, the Board finds that a new examination and opinion is also required regarding the Veteran's claim of service connection for paroxysmal atrial fibrillation.  He has essentially contended that he developed chest pain while on active duty, and that these symptoms were ultimately diagnosed as his paroxysmal atrial fibrillation.

The Board notes that the Veteran's service treatment records confirm he was treated for complaints of chest pain, among other things, in April 1966.  However, chest X-ray and CBC were both within normal limits, and no heart condition was diagnosed during service of for many years thereafter.  In fact, his heart was clinically evaluated as normal on his August 1967 separation examination.  Moreover, a March 2009 VA heart examiner opined that it was less likely as not that the claimed disability is related to his condition in service.  In support of this opinion, the examiner noted that while the Veteran had history of documented chest pain and discomfort while on active duty, at that time the tests for cardiac disease was negative; he was diagnosed with non-cardiac chest pain in April 1966; there was no report of any cardiac disease on separation examination; in June 1966 he was cleared for a dental procedure in which a medical consultant declared he had no cardiac disease; and the examiner could find no evidence of any continuity of the Veteran's present coronary artery disease and irregular rhythm with his diagnosis and treatment for chest pain while in the service.

The Board notes that the Veteran subsequently submitted a private medical statement dated in September 2011 from a Dr. Bernhoft, who noted that the Veteran had records from the military indicating he went on sick call for chest pain; that he was treated by a Dr. DiMare for chest pains from 1968 to the 1970s; and had been under Dr. Bernhoft's care for the past several years.  Based upon the Veteran's history, it was Dr. Berhnhoft's opinion that it was more than likely that the Veteran's heart problem started while he was in the military.

The Board observes, however, that Dr. Bernhoft made no mention of the in-service medical tests which indicated there was no heart disability at that time.  Further, it is also true that the March 2009 VA examiner did not have the opportunity to review Dr. Bernhoft's opinion in conjunction with this case.  Therefore, it appears that the competent medical evidence of record in inadequate to resolve whether the current paroxysmal atrial fibrillation is etiologically linked to service.  See Barr, supra; Colvin, supra.  Moreover, the fact that Dr. Bernhoft indicated he continued to treat the Veteran since the time of the March 2009 VA examination, and may have access to records from Dr. DiMare from the late 1960s through the 1970s, suggests there may be relevant evidence that is not of record.  This also warrants a remand in this case.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for hearing loss and paroxysmal atrial fibrillation since March 2009 to include any treatment he received from Dr. Bernhoft.  The Veteran should also be requested to indicate whether he has any outstanding records from Dr. DiMare.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss and chest pain/heart symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to the nature and etiology of his claimed hearing loss and paroxysmal atrial fibrillation.  The claims folder should be made available to the examiners for review before the examinations.

The respective examiner for the hearing loss claim should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of active service to include the conceded noise exposure therein.  This opinion should reflect consideration of the fact that service connection has been established for tinnitus based upon the Veteran's account of buzzing and/or ringing in the ears since service.

The respective examiner should express an opinion as to whether it is at least as likely as not the Veteran's paroxysmal atrial fibrillation, or any other heart disability found to be present, was incurred in or otherwise the result of the Veteran's active service.  This opinion should reflect consideration of the documented in-service treatment for chest pain, as well as the prior opinions expressed by the March 2009 VA examiner and Dr. Bernhoft in his September 2011 statement.

A complete rationale for any opinion expressed by these examiners must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


